       Case: 4:19-cr-00341-PAG Doc #: 20 Filed: 01/22/20 1 of 3. PageID #: 90



                       IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


United States of America,                    )      CASE NO. 4:19-CR-341
                                             )
       Plaintiff                             )      Honorable Patricia A. Gaughan
                                             )
vs.                                          )
                                             )
Tommy Grant,                                 )      SENTENCING MEMORANDUM OF
                                                    DEFENDANT TOMMY GRANT
       Defendant                             )




                                     MEMORANDUM

       Defendant Tommy Grant now submits this sentencing memorandum for purposes of his

sentencing in this matter.

A.     Offense

       Pursuant to a Criminal Rule 11(c)(1)(B) plea agreement, Defendant Tommy Grant pled

Guilty to the single count of the indictment in this matter. Count 1 charges that on January 29,

2019 Defendant Grant was a Felon in Possession of a Firearm and Ammunition, in violation of

Title 18 USC Sec. 922(g)(1) and Sec. 924(a)(2). Under the federal sentencing guidelines, places

an offender at a base offense level of 20. (See U.S.S.G. Sec. 2K2.1(a)(4)(A).

B. Criminal History

       Defendant Eric Salas has prior state criminal convictions. According to the Presentence

Report, his criminal history category is Category IV. (See Presentence Investigative Report, page

3,4. Doc. # 17)
       Case: 4:19-cr-00341-PAG Doc #: 20 Filed: 01/22/20 2 of 3. PageID #: 91



C.     Conduct

       Defendant pled guilty to in violation of Title 18 Section 922(g)(1) and Sec. 924(a)(2).

The defendant’s conduct, in summary, is that on January 29, 2019 during an adminstrative search

of his girlfriend’s home (where he had just moved in), a .20 gauge shotgun was found in a

bedroom. Ammunition was found taped to the weapon and in a nearby closet. (Presentence

Investigation Report, page 3. Doc. #17) While he did not own the gun, and did not bring it in to

the house, Defendant admits that he knew the firearm was in the home. (Presentence

Investigation Report, page 4. Doc. #17) Defendant takes responsibility and knows that he was

not to be in a home where there was a firearm.

       Having said this, it is important to note that Defendant Grant was not found carrying the

firearm or using it to commit a crime. He did not purchase the firearm. It was not a stolen

firearm. As will be presented at the sentencing hearing, Defendant’s girlfriend had the shotgun

in the home prior to December of 2018, the time he moved in.

D.     Sentencing Guideline Factors.

       As mentioned above, under the federal sentencing guidelines, Defendant’s base level is

20. See U.S.S.G. Sec. 2K2.1. Defendant Grant is, initially, at a level 20 under the guidelines as

charged.

       Under the plea agreement, the government is agreeing to a three level reduction for

acceptance of responsibility by Defendant Grant, under U.S.S.G. 3E1.1(a) and (b). (See Plea

Agreement, page 5 par. 16. Doc. #15; Presentence Investigation Report, page 3,4. Doc.#17)

If the court approves this reduction, Defendant’s offense level is 17.

        Defendant respectfully requests that this Court, to give due consideration to all of the

factors set forth in 18 U.S.C. §3553(a) and fashion a sentence which satisfies the goal of
       Case: 4:19-cr-00341-PAG Doc #: 20 Filed: 01/22/20 3 of 3. PageID #: 92



sentencing guidelines of a sentence which is sufficient, but not greater than necessary.

                                                     Respectfully submitted,

                                                     /s/Michael P. Maloney
                                                     Michael P. Maloney (0038661)
                                                     24441 Detroit Road, Suite 200
                                                     Westlake, Ohio 44145
                                                     (440) 716-8562 (440) 716-8563 fax
                                                     mpmalo@hotmail.com




                              CERTIFICATE OF SERVICE

        A copy of the foregoing Sentencing Memorandum was filed electronically on
the 22nd day of January, 2020, and will be sent to all parties by operation of the Court’s
electronic filing system.

                                                     /s/Michael P. Maloney
                                                     Michael P. Maloney
                                                     Attorney for Defendant
